DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/231982 A1 (Putnam) in view of KR 20-0473830 Y1 (Kim) and US 2010/0317488 A1 (Cartaya).
With respect to claim 1: Putnam discloses an exercise machine system (smart mirror 100), comprising: a display including a mirrored surface and a backlit display behind the mirrored surface ([0138]). 
Putnam does not disclose a storage system comprising a storage compartment, a door, and a hinge as claimed. 
Putnam’s smart mirror 100 displays workout video content, includes camera/microphone for two-way communication with an instructor, can include peripherals for biometric feedback, and can be used for group fitness classes. The mirror 100 may be used with a jump rope, exercise bike, treadmill, free weights, weight machines, exercise bars, etc. ([0132]). Putnam [0136] discloses biometric feedback devices, such as a heart rate monitor or step monitor, used with the mirror 100. The mirror 100 is mounted to a wall, hung from the ceiling, or is supported by a free-standing stand ([0148]-[0149]). The mirror 100 can be battery-powered, so as to be unconstrained by the location of a wall outlet ([0184]).
Cartaya discloses an exercise system comprising a housing 100, a pad 200, and a monitor 300. The monitor 300 displays the exercise routine and provides feedback, similarly to Putnam’s smart mirror 100. The pad 200 is stored in the housing 100, and measures weight with pressure sensors 46. The racks 110-140 in the housing 100 hold monitors, equipment, and sensors used during exercise. 
Kim discloses furniture 100 with holding space 110 therein, and closed by a mirror part 130. The mirror part 130 moves on a popup part 150 that provides movement of the mirror part 130 in a minimum of space, and maintains the orientation of the mirror part 130 towards a user during movement. Putnam’s smart mirror 100 is similar to Kim’s mirror part 130. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Putnam’s smart mirror 100 with Kim’s popup part 150 and furniture 100, in order to combine the exercise benefits of Putnam’s smart mirror 100 with the storage capability of Kim’s furniture 100. As modified, Putnam’s mirror 100 is mounted on Kim’s mirror part 130.
In the combination, it is obvious to use the holding space 110 in Kim’s furniture 100 similarly to how Cartaya’s housing 100 is used to hold peripheral exercise equipment. The jump rope, weights, exercise bars, heart rate monitor, etc. disclosed by Putnam are stored in the holding space 110. 
The body of Kim’s furniture 100, which forms holding space 110, is the claimed “storage compartment”. The left and right side of furniture 100 are the claimed “first side” and “second side”. Mirror 100, as combined with mirror part 130, is the claimed “door”. The smart mirror 100 is the claimed “display”. Kim’s popup part 150 is the claimed “hinge”. The claimed “first axis of rotation” is at or on Kim’s part 153, and the claimed “second axis of rotation” is at or on Kim’s part 155.
With respect to claim 2: See Kim’s figures for the claimed configuration. 
With respect to claim 3: In the combination, Putnam’s smart mirror 100 is on the outer face of the door, to thereby always face a user in the same way as Kim’s mirror part 130. 
With respect to claim 4: Putnam [0169] discloses adjusting the height of the mirror 100 to accommodate users of varying heights, which meets “has a vertically adjustable position” as claimed. 
With respect to claim 6: See Kim’s figures. The viewing angle is adjustable by opening and closing the mirror part 130. 
Putnam [0147]-[0149] disclose articulating the mirror 100 to tilt about a pivot axis, instead of being held vertically (e.g., against a wall). Such tilting meets the claim as written. 
With respect to claim 7: See Putnam [0146] and Fig. 2A. A reflection of a user and the display are both visible.
With respect to claim 8: See Putnam [0171] and [0191] for disclosure of a touchscreen. 
With respect to claim 9: Kim’s supporting plates 111 meet “a plurality of storage features” as claimed. 
With respect to claim 11: Kim’s figures do not show the entire opening sequence of the mirror part 130. On Kim page 9, the mirror part 130 is open, but is not parallel the opening of the storage compartment. It is obvious for the mirror part 130 to be parallel to the opening at some point of the opening sequence, either at some other point in the travel of mirror part 130 or by very slight modification of Kim’s popup part 150. 
With respect to claim 13: See Kim page 9. At least parts 157 and 158 meet “a plurality of lateral members” as claimed. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Putnam in view of Kim and Cartaya makes obvious an exercise storage system, comprising: a storage compartment (Kim’s furniture 100); a door (Kim’s mirror part 130 combined with Putnam’s smart mirror 100); a display (smart mirror 100) connected to the door, the display including a mirrored surface (Putnam [0138]); and a hinge (Kim’s popup part 150) connecting the door to the storage compartment, the hinge including: a first lateral member (upper popup part 150) rotatably connected to a wall of the storage compartment and rotatably connected to the door; and a second lateral member (lower popup part 150) rotatably connected to the wall of the storage compartment and rotatably connected to the door.
With respect to claims 17-18: Kim’s prevention bar 152 meets “a door shaft” as claimed. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/231982 A1 (Putnam) in view of KR 20-0473830 Y1 (Kim) and US 2010/0317488 A1 (Cartaya) as applied to claim 4 above, and further in view of CN  108652269 A (Cui).
With respect to claim 5: Putnam [0169] discloses a rail and a slot for slidable height adjustment. Putnam [0169] further discloses a locking mechanism that provides motion in opposite directions, with securing at desired heights/positions.
Putnam does not disclose the claimed “linear motor”.
Cui discloses mounting a door 1 to a cabinet body using a pair of linear bearings 5 that provide vertical, linear motion of the door 1 in opposing directions. Each linear bearing 5 includes a sliding block 51 driven by a linear motor (Cui [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Cui’s linear bearings 5 to connect Putnam’s mirror 100 to Kim’s mirror part 130, in order to provide height adjustability of the mirror 100 using different prior art structure than what is disclosed at Putnam [0169].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/231982 A1 (Putnam) in view of KR 20-0473830 Y1 (Kim) and US 2010/0317488 A1 (Cartaya) as applied to claim 1 above, and further in view of US 5,683,332 (Watterson).
With respect to claim 10: Kim does not disclose latching of the mirror part 130. Watterson discloses a treadmill combined with a cabinet, and latching of the treadmill to an upper portion of the cabinet when the treadmill is stored within the cabinet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a latch for the mirror part 130/display at an upper portion of the furniture 100, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to add a latch to prevent the display from unexpected opening. 

Claims 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/231982 A1 (Putnam) in view of KR 20-0473830 Y1 (Kim) and US 2010/0317488 A1 (Cartaya) as applied to claims 1 and 14 above, and further in view of DE 19961264 A1 (Abele).
With respect to claims 11-12: Kim’s figures do not show an open position as claimed. Abele’s hinge mechanism is analogous to Kim’s popup part 150, but affords greater freedom of the door part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Abele’s hinge mechanism in lieu of Kim’s popup part 150, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Using Abele’s hinge mechanism enables an open position in which the display 1) is parallel and faces the same direction as the opening of the storage compartment, and 2) does not overlap any portion of the storage compartment.
With respect to claims 15-16: By making the same substitution as in the rejections of claims 11-12, Abele’s column 32 meets “a wall shaft” as claimed. 
Allowable Subject Matter
Claims 19-20 are allowed.
Response to Arguments
The new grounds of rejection made in this Office action render moot the Applicant’s arguments dated 23 September 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637